FILED
                           NOT FOR PUBLICATION                              JUL 13 2015

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-30171

              Plaintiff-Appellee,                D.C. No. 3:05-cr-05247-RBL-1

  v.
                                                 MEMORANDUM*
DONALD JAY STREICH,

              Defendant-Appellant.


                   Appeal from the United States District Court
                     for the Western District of Washington
                   Ronald B. Leighton, District Judge, Presiding

                              Submitted July 7, 2015**
                                Seattle, Washington

Before: NGUYEN and FRIEDLAND, Circuit Judges, and CARNEY,*** District
Judge.




       *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       ***
             The Honorable Cormac J. Carney, United States District Judge for the
Central District of California, sitting by designation.
      Defendant-Appellant Donald Jay Streich appeals the district court’s denial of

his post-sentencing motion to amend the presentence report (“PSR”), which was

prepared by the probation office following Streich’s conviction for sexual abuse of

a minor. Streich seeks to remove from the PSR certain details of his prior sexual

abuse of others that he admitted as a juvenile during psychosexual treatment after

receiving a prosecutor’s grant of immunity. Streich filed his motion after the

government filed a petition in the Eastern District of North Carolina seeking to

commit him as a sexually dangerous person pursuant to the Adam Walsh Act, 18

U.S.C. § 4248. After the North Carolina district court entered a judgment ruling

that Streich was not a sexually dangerous person requiring civil commitment, the

district court denied Streich’s motion as moot. This Court reviews a district

court’s determination of mootness de novo. Anaheim Mem’l Hosp. v. Shalala, 130

F.3d 845, 849 (9th Cir. 1997). We affirm.

      A federal court does not have jurisdiction to rule on an issue if an event

occurs during the pendency of litigation that renders the issue moot. GTE Cal.,

Inc. v. Fed. Commc’ns Comm’n, 39 F.3d 940, 945 (9th Cir. 1994). A case is

mooted if there is no longer an injury to be redressed. Demery v. Arpaio, 378 F.3d

1020, 1025 (9th Cir. 2004); see also Nw. Envtl. Def. Ctr. v. Gordon, 849 F.2d




                                          2
1241, 1244 (9th Cir. 1988) (“The basic question in determining mootness is

whether there is a present controversy as to which effective relief can be granted.”).

      The district court did not err in denying Streich’s motion as moot. Streich

sought to strike the psychosexual treatment information from the PSR so that it

would not be considered by the North Carolina district court in the then-pending

civil commitment proceeding. By the time the district court heard the motion,

however, the North Carolina district court had already ruled in Streich’s favor and

denied the civil commitment petition. Since Streich neither suffered nor was being

threatened with the injury of civil commitment based on the PSR, the district court

could not provide him any meaningful relief and, consequently, Streich’s motion

was moot. See Ctr. for Biological Diversity v. Lohn, 511 F.3d 960, 965–66 (9th

Cir. 2007) (environmental organization’s request for order requiring federal agency

to list the Southern Resident killer whale as endangered was mooted by agency’s

subsequent issuance of final rule listing the whale as an endangered species).

      Streich asserts that the district court retained jurisdiction to rule on his

motion because of two exceptions to the mootness doctrine: (1) collateral legal

consequences, and (2) wrongs capable of repetition, yet evading review. See

Sibron v. New York, 392 U.S. 40, 53–58 (1968) (holding that the collateral

consequences exception applied because, although the defendants’ primary injury


                                           3
of incarceration had expired, their challenge to their convictions was not moot

because secondary injuries, or collateral consequences, resulting from their

convictions remained); Spencer v. Kemna, 523 U.S. 1, 17–18 (1998) (declining to

apply the “capable-of-repetition” exception when there was no reasonable

expectation that the same complaining party would be subject to the same injury

again and when the injury was not so limited in duration such that it is likely

always to become moot before litigation is completed). Neither of these

exceptions, however, apply here. The collateral legal consequences exception does

not apply because Streich has not suffered any secondary or collateral harms from

a court relying on the psychosexual treatment information in the PSR. See Ctr. for

Biological Diversity, 511 F.3d at 965 (declining to apply the collateral legal

consequences exception where the alleged collateral consequences were only

conjectural). The “wrongs capable of repetition yet evading review” exception

also does not apply because Streich was never civilly committed and, therefore, did

not suffer any wrong or injury in the first instance. See, e.g., Murphy v. Hunt, 455

U.S. 478, 482–84 (1982) (declining to apply exception even when the plaintiff had

suffered an initial injury because the possibility of recurring injury was




                                           4
speculative).1 And should the government file another petition to civilly commit

him in the future, Streich will have ample opportunity to fully litigate his objection

to that court’s consideration of the psychosexual treatment information in the PSR

in the jurisdiction in which such civil commitment petition is filed. See Vitek v.

Jones, 445 U.S. 480, 491 (1980) (holding that procedural due process does

guarantee certain protections to civil commitment respondents); 18 U.S.C.

§ 4247(d) (providing the civil commitment respondent with representation by

counsel, and an opportunity to testify, present evidence, subpoena witnesses, and

confront and cross-examine witnesses who appear at the hearing).

      Finally, we have no jurisdiction to address Streich’s challenge to the use of

the psychosexual treatment information in the PSR in connection with any

subsequent civil commitment or supervised release proceeding. Any future injury

that Striech might suffer in this regard is simply not ripe now. It is a “classic

example of a ‘contingent future event’ that ‘may not happen at all.’” United States

v. Streich, 560 F.3d 926, 932 (9th Cir.), cert. denied, 558 U.S. 920 (2009); see also

      1
         To the extent Streich argues that he will suffer a “recurring” injury of civil
commitment, such an injury is highly unlikely in the absence of additional
wrongful behavior by Streich. We have previously observed that “[c]ourts are
reluctant to invoke this doctrine when the possibility of recurrence for the appellant
depends upon his own wrongdoing.” Reimers v. Oregon, 863 F.2d 630, 632 (9th
Cir. 1988) (declining to apply exception where the possibility of recurrence was
dependent on the commission of another crime by the plaintiff).

                                           5
United States v. Linares, 921 F.2d 841, 843–44 (9th Cir. 1990) (holding that the

defendant lacked standing to challenge a hypothetical revocation that may never

occur). Streich must wait to challenge the use of the psychosexual treatment

information in the PSR in any such legal proceeding when, if ever, that proceeding

is initiated against him.

      AFFIRMED.




                                         6